DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 15, the new limitations encompass an embodiment where any metal dopant or plural dopants are incubated on the synthesized nanostructure at a concentration of 5mg/ml or greater 
Regarding claim 18, all salts or oxides of the listed metals are not disclosed to be incubated on the nanostructures in all concentrations (including above 20mg/ml). This also includes combinations of these dopants, which is encompassed by the claims and is not supported. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trogler et al. WO 2014/052911, in view of Mitchell et al. “Iron(III)-Doped, Silica Nanoshells: A Biodegradable Form of Silica” (newly cited).
Regarding claims 15, 18 and 27. WO’2911 discusses formation of silica nanoshells or nanostructures (Abstract and Para [0001]). More specifically the reference teaches iron dopes silica nanoshells (Para [0007]). These are considered broadly as 
The difference between the invention of WO’2911 and that of claim 15 is that claim 15 requires a concentrated solution of 5mg/ml or greater. The reference is silent on the concentration of the dopant at the time of incubating. However, the reference teaches that the porosity and size can be modified by adjusting the speed of mixing, the reaction time or the concentration (Para [0064]). 
Mitchell et al. teaches silica nanoparticles with enhanced degradation properties from iron doping (Abstract). The reference teaches a synthesis step where iron is doped on the nanoshells via 20mg/ml of iron ethoxide in an ethanol solution. The mixture is stirred for 5 hours (See Pg. #13998, left column third paragraph). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the dopant concentration of Mitchel for doping the iron on the 
A further difference is that the Trogler and Mitchel do not teach the temperature at the time of doping. It would have been obvious for a person of ordinary level of skill in the art to adjust the temperature to aid in the diffusion of the metal on the silica surface. 
Regarding claims 16, the reference teaches using hollow nanoshells (WO’2911 Para [0006]).
Regarding claim 17, the reference prefers a hollow nanoshells but also teaches that is known to use solid nanoshells (Para [0061]).
Regarding claim 18, iron doping is taught (Para [0065]).
Regarding claim 19, the reference teaches using any other solvent for the iron doping step (Para [0084]). The reference specifically uses ethanol as a solvent during a washing step. 
At the time of filing it would have been obvious for a person of ordinary level of skill to try ethanol as the solvent. 
Regarding claim 20, the reference teaches using a layer-by-layer formation step (WO’2911). 
Regarding claim 21, the reference prefers nanoshells. However, the reference recognizes that irregular shapes can be produces by increasing the silane precursor in the silane nanostructure formation step (Para [0082]). The reference teaches particles of sizes as low as 10nm in size (Para [0073]). 

At the time of filing it would have been obvious to a person of ordinary level of skill in the art to increase the concentration of the silane precursor to result in nanoflakes. One would be motivated to do so in an effort to produce irregular shapes. 
Regarding claims 25 and 26, the reference teaches using 80ml of ethanol in a formation step for the silica nanoparticles at 60°C (Para [00107]). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP §2144.05 IIA).

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trogler et al. WO 2014/052911, in view of Mitchell et al. “Iron(III)-Doped, Silica Nanoshells: A Biodegradable Form of Silica” (newly cited) and further in view of Trogler et al. US 2014/0017130.
Regarding claims 22-24, the reference of WO’2911 does not teach quenching after the sol-gel process of making nanostructures. 
US’7130 teaches making and using modified silica nanostructures (Para [0011]). The reference teaches template synthesis using a sol-gel technique for hollow silica nanostructure formation (Para [0063]). The reference teaches quenching in the presence of a capping agent fluorescence polymer (Para [0025]). Capping provides a 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to quench the nanostructures of WO’2911 by the method of US’7130. One would be motivated to do so because this provides a reactive end group for covalent attachment to a silica surface (Para [0051]).

Response to Arguments
Applicant’s arguments, see Pg. 1, section III, filed 11/30/2020, with respect to 112 second paragraph rejections have been fully considered and are persuasive.  The 112 rejections of claims 15-27 has been withdrawn. 
Applicant’s arguments, see Pg. 3, filed 11/30/2020, with respect to the rejection(s) of claim(s) 15-27 under Trogler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitchell. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736